Citation Nr: 0940151	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-15 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
emergency services rendered at Bridgton Hospital on December 
15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1976 to 
February 1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 administrative decision issued 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Togus, Maine, which denied payment for emergency services 
rendered at the Bridgton Hospital on December 15, 2007, 
because the situation was non-emergent and services were 
available at VA facilities.  

The Veteran testified before the undersigned at a July 2009 
videoconference hearing.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  At the time of the December 15, 2007, emergency room 
treatment, the Veteran was service-connected for degenerative 
disc disease of the lumbar spine, bilateral varicose veins, 
status post arthroscopy and removal of plica of the left 
knee, residuals of a fracture of the right ring finger, and 
bursitis of the left hip and had been granted a total rating 
due to individual unemployability.    

2.  Prior authorization from VA for the emergency room 
treatment on December 15, 2007, by Bridgton Hospital was not 
obtained.  

3.  A prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention on December 15, 
2007, would have been hazardous to life or health.  

4.  A VA or other federal facility/provider was not feasibly 
available to provide the necessary medical care.  



CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Bridgton Hospital on December 15, 2007, 
have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the aspects of the claim decided 
here.

Analysis

Entitlement to payment or reimbursement of medical expenses 
incurred at a non-VA facility, under 38 U.S.C.A. § 1728, 
requires that:

(a) The care and services rendered were either: 
(1) for an adjudicated service-connected 
disability, or (2) for a non- service-connected 
disability associated with and held to be 
aggravating an adjudicated service-connected 
disability, or (3) for any disability of a 
veteran who has a total disability, permanent 
in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who 
is participating in a rehabilitation program 
and who is medically determined to be in need 
of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) 
(formerly § 17.48(j) (2000)); and

(b) The services were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2008); 
see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).
38 U.S.C.A. § 1728.  

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See Smith v. Derwinski, 2 
Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, the Veteran does not contend that authorization 
was requested prior to receiving services at Bridgton 
Hospital, and there is no evidence of record suggesting that 
any such authorization was given.  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.  

The Veteran did not make an application to VA within 72 hours 
after the hour of admission or treatment on December 15, 
2007.  Based on the foregoing, the Board finds that the 
medical services received on December 15, 2007, were not 
authorized. 

At the time of the December 15, 2007, emergency room 
treatment, the Veteran was service-connected for degenerative 
disc disease of the lumbar spine and had been granted a total 
rating due to individual umemployability.  

As the Veteran reported in January and February 2008 
statements and during the July 2009 hearing, she had been 
treated by her VA doctor in early December 2007, about two 
weeks before the event in question, for mild headaches and 
pain in her back and neck.  The Veteran was scheduled to 
receive a MRI in January 2008 and the Veteran stated her 
doctor wanted to check for further problems with her spinal 
discs.  The Veteran was also referred for more pain 
medication which she never obtained.

The Veteran has testified that her headaches and back and 
neck pain increased significantly On December 15, 2007.  She 
believed she had either ruptured discs in her back or was 
having a brain aneurism.  The nearest VA facility was almost 
two hours away in Togus, Maine, and the Veteran believed that 
the facility was closed on weekends.  The Veteran contends 
she felt her life was in jeopardy so, she decided to seek 
treatment at the Bridgton Hospital which was about five 
minutes from her home.

Emergency room records from Bridgton Hospital show that the 
Veteran reported on December 15, 2007, complaining of 
headaches radiating from the left side of her neck to her 
left ear and the concern that she was having a brain 
aneurism.  The physician ordered a CT scan to make sure that 
she was not having any acute intracranial event such as a 
bleed or a tumor.  The Veteran was treated with IV normal 
saline and given pain medication.  The physician noted that 
the etiology of her headache pain was unclear but it could be 
a migraine or stress related or a complication of her 
neuromuscular disease.  

The VAMC found that the Veteran was eligible for 
reimbursement under 38 C.F.R. § 17.120, presumably because it 
found the total rating for service connected disabilities to 
be permanent in nature or because it found that she had been 
treated for a service connected disability.  The records from 
Bridgeton Hospital make no specific reference to any of the 
Veteran's service connected disabilities.  The Veteran has 
testified that at the time of treatment, she believed the 
headaches were connected to her back pain and that she was 
concerned it could be a ruptured spinal disc.  The treating 
physician found that the symptoms could have been related to 
the Veteran's unspecified neuromuscular disease.  With regard 
to permanence, the record shows that the total rating has 
been in effect since 1997, and it is reasonable to assume 
that the total disability, given the Veteran's age, is 
permanent.  As such the first element required for 
unauthorized medical expense reimbursement under 38 U.S.C.A. 
§ 1728 is satisfied.  

Section 1728 states that "the term 'emergency treatment' has 
the meaning given such term in section 1725(f)(1)."  38 
U.S.C.A. § 1728(c).  Section 1725(f)(1), in turn, provides 
that "emergency treatment" is medical care or services 
furnished, in pertinent part, "when such care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health."  38 
U.S.C. § 1725(f)(1)(B).  See Swinney v. Shinseki, 2009 WL 
3193146 (Vet.App.).  

While it is true that the Veteran reported a one month 
history of headaches, she testified that here symptoms had 
been exacerbated on the day of treatment.  In this case, the 
Veteran reasonably believed that immediate medical attention 
was necessary.  She reported to the emergency room doctor and 
has stated throughout this appeal that she thought she had a 
brain aneurism.  The fact that emergency room personnel 
undertook testing to rule out this possibility, shows that 
her belief was reasonable.  A reasonably prudent person would 
have sought immediate medical attention in this situation.  
Therefore, the second element for medical expense 
reimbursement is also satisfied.  

The final question is whether VA facilities were feasibly 
available and whether an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  

The Veteran testified in the May 2009 hearing that she did 
not believe the Togus, Maine, VAMC treated emergent cases on 
the weekend.  The Board is aware that at some point, the 
Togus VAMC began providing emergency treatment seven days a 
week, but is unclear as to when this began and whether the 
Veteran population it served was aware of the change.  

Furthermore, the Togus VAMC website currently states that 
staffing and ancillary services are limited on weekends and 
also explains that for other than life-threatening 
emergencies, the Emergency Department is fully staffed to see 
Veterans with emergent medical needs 24 hours a day, seven 
days a week.  It advises that in the case of a life 
threatening situation, a Veteran should always go to the 
nearest emergency room.  
www.togus.va.gov/visitors/Hours_of_Operations2.rsp.  It is 
reasonable to assume that a Veteran reading this and 
believing they are in a potentially life-threatening 
situation would think that the Togus VAMC would not be 
available to treat them. 

Moreover, the Togus VAMC is at least an hour away from the 
Veteran's residence and, according to the Veteran, 
considering the path that's safe to take in the winter and 
the number of breaks she normally has to take, the trip would 
have been closer to two hours.  Regardless, the Board finds 
that the Togus VAMC was not a feasible option for emergency 
treatment given the drastic change in the Veteran's level of 
pain and what she thought could be causing it. 

Therefore, resolving all doubt in the Veteran's favor, the 
Board finds that the Veteran is entitled to reimbursement of 
the unauthorized medical expenses incurred at the Bridgton 
Hospital on December 17, 2005.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for initial emergency medical evaluation provided at 
a Bridgton Hospital, a non-VA medical facility, on December 
15, 2007, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


